EXHIBIT 10,1
 


 
SETTLEMENT, MUTUAL RELEASE, AND INDEMNIFICATION AGREEMENT

 
THIS SETTLEMENT, MUTUAL RELEASE, AND INDEMNIFICATION AGREEMENT (the “Agreement”)
is made as of the 16th day of November, 2015 (the “Effective Date”) by and
between Hyatt Corporation, a Delaware corporation with its principal place of
business at 71 South Wacker Drive, Chicago, Illinois 60606 (hereinafter “Hyatt”)
and SignalShare Infrastructure, Inc., a Nevada corporation with its principal
place of business at 11101 West 120th Avenue, Suite 200, Broomfield, Colorado
80021 (hereinafter “SSI”), as the assignee and wholly-owned subsidiary of
Roomlinx, Inc., a Nevada corporation with its principal place of business at
2150 West 6th Avenue, Broomfield, Colorado 80020 (hereinafter “Roomlinx”).  This
Agreement refers to Hyatt and SSI individually as a “Party,” and to both
entities collectively as the “Parties.”
 
RECITALS
 
WHEREAS, Hyatt and/or its Affiliates (as defined in Exhibit 1) manage, own, or
franchise hotels under the Hyatt brand or other various brands, including,
without limitation, Park Hyatt, Grand Hyatt, Hyatt Regency, and Andaz;
 
WHEREAS, Hyatt and Roomlinx entered into a Master Services & Equipment Purchase
Agreement (the “MSA”) on or about March 12, 2012;
 
WHEREAS, Roomlinx and various Hotels (as defined in Exhibit 1) entered into
Hotel Services & Equipment Purchase Agreements (the “HSAs”);
 
WHEREAS, as part of certain HSAs, Roomlinx and various Hotels entered into
Service Level Agreements (“SLAs”), which were attached as exhibits and
incorporated into said HSAs;
 
WHEREAS, the term “HSAs” and “Amended HSAs” (as defined below) shall include any
SLAs attached as exhibits and incorporated into any HSAs or Amended HSAs;
 
WHEREAS, Roomlinx agreed to provide high speed internet access, including the
equipment, network design, implementation, maintenance and support services (the
“HSIA System and Services”);
 
WHEREAS, Roomlinx agreed to provide (a) content-provider services, including
access to movies, music, video games, interactive services, business
applications, and communication tools, and other types of programming, media,
and certain other content; (b) an interactive information and entertainment
system to deliver content, which is comprised of a remote control, a media
console, such as a set-top box or related device, wireless keyboard, graphical
user interface, database, and all other equipment and user software to operate
on a high-speed local area network, and installed, maintained, and supported
such system; and (c) satellite or cable free to guest in-room programming
(collectively, the “TV Services”);
 
WHEREAS, Hyatt contends that Roomlinx breached the MSA and HSAs by, among other
things, failure to provide adequate system availability and failure to deliver
reliable, operable systems;
 
WHEREAS, Hyatt demanded the return of deposits made pursuant to certain HSAs;
 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 
 

 


 
WHEREAS, Roomlinx denies any alleged breach of contract, and denies that Hyatt
is entitled to the return of the aforementioned deposits;
 
WHEREAS, RMLX Merger Corp. merged with and into Signal Point Holdings Corp.
(“SPHC”) and its operating subsidiaries, Signal Point Telecommunications Corp.,
SignalShare, LLC., and SignalShare Software Development Corp., becoming
wholly-owned subsidiaries of Roomlinx.  In turn, Roomlinx transferred
substantially all of its assets and liabilities to SSI, a wholly-owned
subsidiary;
 
WHEREAS, Roomlinx assigned, and SSI assumed, all rights and obligations under
the MSA and HSAs;
 
WHEREAS, SSI has authority to modify, terminate, and/or otherwise amend the MSA
and HSAs;
 
WHEREAS, Hyatt has the authority to modify, terminate, and/or otherwise amend
the MSA and HSAs, except as set forth herein;
 
WHEREAS, Hyatt, its Affiliates, and/or various Hotels state that they have
previously terminated the HSAs relating to the Hyatt Regency O’Hare, Hyatt
Regency Indianapolis, Hyatt Regency Greenwich, Grand Hyatt New York, Hyatt
Regency Coconut Point, and Hyatt Regency Lake Tahoe (collectively, for the
purposes of this Settlement Agreement, the “Terminated HSAs,” unless otherwise
noted);
 
WHEREAS, Roomlinx and SSI dispute the termination of the Terminated HSAs;
 
WHEREAS, Hyatt, and its Affiliates, and/or various Hotels desire to continue
HSIA services;
 
WHEREAS, the Parties mutually desire to amend all executed HSAs that are not
identified in this Agreement as Terminated HSAs (individually, the “Amended
HSA,” and collectively, the “Amended HSAs”);
 
WHEREAS, the Parties desire to amicably resolve the disputes identified in this
Agreement on the terms described below, without any admission of liability or
fault on the part of either Party;
 
NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth below, the Parties hereby agree as follows:
 
AGREEMENT
 
1.  
Definitions.  All initially capitalized terms used and not otherwise defined in
this Agreement shall have the meanings set forth in the attached Exhibit 1.

 
2.  
Terminated HSAs.  The Parties mutually agree that the HSAs relating to the Hyatt
Regency Indianapolis, Hyatt Regency Greenwich, Grand Hyatt New York, Hyatt
Regency Coconut Point, and Hyatt Regency Lake Tahoe were terminated, effective
October 1, 2014, and that the HSA relating to the Hyatt Regency O’Hare was
terminated, effective April 8, 2015.

 
3.  
Amended HSAs.  The Parties hereby agree to amend the Amended HSAs, as of the
Effective Date, as follows:

 
 
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

 

 
 
a.           TV Services.
 
 
i.
SSI shall enter into good faith negotiations with Guest-Tek Interactive
Entertainment Ltd. (“Guest-Tek”) and Sonifi Solutions, Inc. (“Sonifi”)
(individually, the “TV Services Provider”) to reach an agreement whereby SSI
would sell and assign, and the TV Services Provider would purchase and assume,
the rights and obligations to perform TV Services for the remainder of the
Amended HSAs’ respective terms (the “Purchase, Assignment, and Assumption”).

 
 
ii.
SSI and the TV Services Provider shall execute documents effectuating the
Purchase, Assignment, and Assumption (the “TV Services Agreement”) no later than
forty-five (45) days after the Effective Date.  Prior to execution, SSI shall
forward the draft TV Services Agreement for Hyatt’s review and suggested input.

 



 
iii.
SSI’s ability to assign, and the TV Services Provider’s ability to assume the
Amended HSAs for TV Services, whether through the TV Services Agreement or
otherwise, is expressly premised upon Hyatt’s prior written consent.  Said
consent shall not be unreasonably withheld, except that Hyatt’s consent is
expressly premised upon the TV Services Provider’s agreement to be bound by the
terms stated in Sections 3(a)(ii) – (vi).

 
 
iv.
Those Hotels operating under the Amended HSAs for TV Services shall transfer to
the TV Services Provider’s platform within ninety (90) days after execution of
the TV Services Agreement.

 
 
v.
For a period of up to ninety (90) days after a Hotel’s TV Exhibit is terminated,
SSI shall furnish Transition Services.  As used herein, the term “Transition
Services” means the services SSI will provide to assist Hyatt, its Affiliates,
the Hotels, and/or the TV Services Provider in moving the TV Services to the TV
Services Provider’s replacement system to ensure that TV Services can continue
uninterrupted, including, as applicable, the removal of any licensed software
and third-party software and the immediate return of, in a format agreeable to
Hyatt, all Data, Guest Data, Use Data, Hyatt Materials and Hyatt Confidential
Information (as those terms are defined in Exhibit 1) provided or otherwise made
available to Service Provider (as defined in Exhibit 1) under the MSA, HSAs, or
Amended HSAs. SSI shall provide an invoice for its Administrative Costs (which
shall be capped at a total of $250,000 and shall include payments for incentive
payments and retention costs) related to its performance of Transition Services,
and shall be compensated as detailed in Section 4, below.  All services
performed or delivered as part of Transition Services shall be subject to the
warranty and other provisions of the MSA, HSAs, and/or Amended HSAs.

 
 
vi.
At the expiration of an individual Amended HSA’s term or within nine (9) months
after execution of the TV Services Agreement, whichever is sooner, the Hotels
and the TV Services Provider shall (A) fully terminate all contractual
provisions pertaining to the TV Services, including, but not limited to, the TV
Exhibit attached to the Amended HSAs as Exhibit A-3 or A-5, as the case may be
(the “TV Exhibit”), if the Amended HSA had not previously expired on its own
terms; and (B) enter into new HSAs (“New HSAs”) substantially in the form
provided by Hyatt to the TV Services Provider.  Hyatt shall use commercially
reasonable efforts to cause each Hotel to pay any outstanding charges due to SSI
for TV Services within thirty (30) days of the termination of such Hotel’s TV
Exhibit.

 
 
 
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

 
 

 
 
 
vii.
If SSI cannot come to agreement with the TV Services Provider within forty-five
(45) days after the Effective Date, the Parties shall wind down SSI’s
performance of the TV Services, as coordinated with the Hotels, and fully
terminate all contractual provisions pertaining to the TV Services, including,
but not limited to, the TV Exhibit, within twelve (12) months of the Effective
Date.  For avoidance of all doubt, any services that are not TV Services, as
defined herein, shall continue pursuant to the terms of such applicable
agreement(s).

 
b.           HSIA System and Services.
 
 
i.
Notwithstanding the provisions of Section 3(a) above, the Parties hereby agree
to extend the term of the Amended HSAs for an additional thirty-six (36) months
from the date of the expiration of such Amended HSA for the HSIA System and
Services (Exhibit A-1 to Amended HSAs), including those conference room services
detailed in Exhibit A-2 to the Amended HSAs.

 
 
ii.
The Parties mutually acknowledge that approval of one (1) or more Owners (as
defined in Exhibit 1) may be required to extend the term of an individual
Amended HSA.  Hyatt shall engage in a good faith effort to procure Owner
approval to extend the term of the Amended HSAs, where said approval is required
by contract or otherwise.  If Hyatt is unable to procure the required Owner
consent within ninety (90) days of the Effective Date, the Parties agree that
they will not extend the term of any Amended HSA requiring Owner consent.

 
 
iii.
SSI shall be considered an approved and preferred High Speed Internet Access
(“HSIA”) vendor for the Hotels, provided that SSI meets the same standards as
all other vendors seeking approved HSIA vendor status.

 
 
iv.
Notwithstanding any provision of the Amended HSAs to the contrary, SSI may
assign any Amended HSA (with respect to HSIA System and Services only) to a
subsidiary for Roomlinx upon sixty (60) days prior written notice to Hyatt,
provided, however, such subsidiary must be at least 51% controlled by Roomlinx.

 
 
c.
Remaining Terms.  All other terms of the Amended HSAs shall remain in full force
and effect.

 
4.  
Deposits.  The Parties agree that the outstanding deposits paid by Hyatt, its
Affiliates, and/or the Hotels to Service Provider total $966,035.77 (the
“Deposits”).  The Parties further agree that the Deposits shall be applied
toward administrative costs, fees, or other expenses (such as incentive payments
and retention costs) incurred by SSI in the performance of the Transition
Services (the “Administrative Costs”), provided, however, the amount of
Administrative Costs applied against the Deposits shall not exceed
$250,000.00.  After payment of the Administrative Costs, all remaining portions
of the Deposits shall be applied toward a fifteen percent (15%) credit for any
Hotel HSIA installations occurring after the Effective Date, until said Deposits
are exhausted.

 
5.  
Conference Center.  SSI and its affiliates shall have the right to bid upon any
new WiFi installations and upgrades of any Hotel convention center
business.  Hyatt, its Affiliates, and/or the Hotels shall have the right to
accept or reject SSI’s bid, at Hyatt’s, its Affiliates’, and/or the Hotels’ sole
discretion, as the case may be.

 
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

 
 

 
 
6.  
Mutual Releases and Indemnification.

 
 
a.
Past and Present Claims.

 
 
i.
SSI, on its own behalf and on behalf of its past, present, and future
shareholders, members, principals, directors, officers, employees, agents,
representatives, attorneys, parent corporations, parent limited liability
companies, subsidiaries, affiliates, predecessors, successors, heirs, executors,
and assigns, hereby releases Hyatt, its Affiliates, the Hotels, and Owners, and
its and their past, present, and future shareholders, members, principals,
directors, officers, employees, agents, representatives, attorneys, parent
corporations, parent limited liability companies, subsidiaries, affiliates,
predecessors, successors, heirs, executors, and assigns from any and all legal,
equitable, or other statutory and common law claims by and between SSI, on the
one hand, and Hyatt, its Affiliates, the Hotels, and Owners, on the other,
whether known or unknown, suspected or unsuspected, existing at any time up to
the Effective Date, that in any way arise out of or relate to the MSA or HSAs.

 
 
ii.
Hyatt, its Affiliates, the Hotels, and Owners, on its and their own behalf and
on behalf of its and their past, present, and future shareholders, members,
principals, directors, officers, employees, agents, representatives, attorneys,
parent corporations, parent limited liability companies, subsidiaries,
affiliates, predecessors, successors, heirs, executors, and assigns, hereby
release SSI and Roomlinx, Inc., and their respective past, present, and future
shareholders, members, principals, directors, officers, employees, agents,
representatives, attorneys, parent corporations, parent limited liability
companies, subsidiaries, affiliates, predecessors, successors, heirs, executors,
and assigns from any and all legal, equitable, or other statutory and common law
claims by and between Hyatt, its Affiliates, the Hotels, and Owners, on the one
hand, and SSI, on the other, whether known or unknown, suspected or unsuspected,
existing at any time up to the Effective Date, that in any way arise out of or
relate to the MSA or HSAs.  Hyatt represents and warrants that it has authority
to enter into this Section 6(a)(ii) on behalf of itself, its Affiliates, the
Hotels, and Owners.

 
 
b.
Future Claims.  The Parties acknowledge that this Agreement does not release any
claims by and between the Parties arising out of or relating to the MSA, HSAs or
Amended HSAs accruing after the Effective Date.

 
 
c.
Third-Party Claims.

 
 
i.
Representation and Warranty.  SSI represents and warrants that all items,
materials, and services provided or to be provided by Service Provider pursuant
to the MSA, HSAs, or Amended HSAs are and will be free from all liens, charges,
and encumbrances, up to and including one hundred eighty (180) days after the
last date SSI and/or its employees, agents, suppliers or subcontractors perform
Transition Services and SSI shall indemnify, defend and hold harmless Hyatt, its
Affiliates, and the Hotels and each of their respective directors, officers,
employees and agents from all judgments, awards, claims, demands, damages and
expenses (including court costs and reasonable attorneys’ fees) arising from any
claim, demand, lien, charge, encumbrance, or action by a third-party in relation
any claim by Service Provider’s subcontractors, vendors or suppliers related to
the MSA, HSAs, or Amended HSAs, or any labor, materials, equipment or any other
item provided for the benefit of Hyatt, its Affiliates, or the Hotels.

 
 
 
 
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 

 
 

 
 
 
ii.
Indemnification.  In addition to the indemnification obligations stated in
Section 8 of the MSA, which is expressly incorporated by reference herein, SSI
shall indemnify, defend and hold harmless Hyatt, its Affiliates, and the Hotels
and each of their respective directors, officers, employees and agents from all
judgments, awards, claims, demands, damages and expenses (including court costs
and reasonable attorneys’ fees) arising from any claim, demand, lien, charge,
encumbrance, or action by a third-party in relation any claim by Service
Provider’s subcontractors, suppliers or creditors related to the MSA, HSAs, or
Amended HSAs, or any labor, materials, equipment or any other item provided for
the benefit of Hyatt, its Affiliates, or the Hotels.

 
7.  
Notices.

 
 
a.
Notices.  All notices or other communications to be given or that may be given
by either Party to the other shall be deemed to have been duly given when made
in writing and delivered in person; delivery by a nationally recognized
overnight courier service; sent by United States mail, postage prepaid,
certified, return receipt requested; or sent via facsimile with confirmation of
receipt with a copy to follow through the United States mail as required above,
in each case addressed as follows:

 
If to SSI:
__________________________________
 
SignalShare Infrastructure, Inc.
 
11101 West 120th Avenue, Suite 200
 
Broomfield, Colorado 80021
   
With a copy to:
Attention:  Legal Department
 
Signal Point Communications
 
433 Hackensack Ave, 6th Floor
 
Hackensack, New Jersey
   
If to Hyatt:
Attention:  General Counsel
 
Hyatt Corporation
 
71 S. Wacker Drive
 
Chicago, Illinois 60606
   
With a copy to:
Attention:  Greg Duff
 
Garvey Schubert Barer
 
1191 Second Avenue
 
18th floor
 
Seattle, Washington 98101
 
Fax: 206.464.0125

 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
b.
Timing of Delivery.  All such notices or communications shall be deemed given as
follows:  (i) if personally delivered, delivered by a nationally recognized
overnight courier service, or sent via facsimile with confirmation of receipt
with a copy to follow by United States mail, on the date so delivered; or (ii)
if mailed by United States mail, postage prepaid, certified, return receipt
requested, five (5) calendar days after the date so mailed or on the date the
return receipt is signed, whichever is earlier.  The address to which notices or
communications may be given to either Party may be changed by written notice
given by one Party to the other pursuant to this Section.

 
8.  
Dispute Resolution.

 
 
a.
Scope.  Except as otherwise expressly provided in this Agreement, the Parties
agree that any dispute or controversy between the Parties arising out of or
related to this Agreement (“Dispute”) shall be resolved exclusively in
accordance with the procedures set forth in this Section.  The Parties agree
that the procedures set forth in this Section shall not be applicable to
disputes or controversies arising in connection with third-party claims against
one or both of the Parties to this Agreement, or to any claim, action, suit, or
proceeding seeking specific enforcement of the provisions of this Agreement.

 
 
b.
Good Faith Negotiations.  The Parties shall make commercially reasonable efforts
to amicably resolve all Disputes by good faith negotiation within thirty (30)
calendar days following delivery of such request for resolution.

 
 
c.
Pursuit of Legal and Equitable Remedies.  If a Dispute cannot be resolved within
the thirty (30) days set forth above, a Party may seek all available legal and
equitable remedies (“Legal Remedy” or “Legal Remedies”).  This Agreement shall
be governed by the laws of the State of New York, without regard to any conflict
of law provisions.  Jurisdiction and venue for any Legal Remedy shall lie
exclusively with state or federal courts with jurisdiction in New York, New
York.

 
 
d.
Substantially Prevailing Party.  In the event a Party pursues any Legal Remedy
arising out of or related to this Agreement, the substantially prevailing Party
shall be entitled to reasonable attorneys’ fees and costs, including those fees
and costs incurred on appeal or in any bankruptcy proceeding.  For purposes of
the Agreement, the “substantially prevailing party” is the Party which
successfully prosecutes the Legal Remedy or successfully defends against it and
prevails on the main issues, even if not necessarily to the extent of its
original contentions.

 
 
e.
Duties During Disputes.  The Parties shall continue to fulfill all payment
obligations and SSI shall continue to provide Services pursuant to the MSA,
Amended HSAs, SLAs, and this Agreement during a Dispute.

 
 
 
 
 

 
 
- 7 -

--------------------------------------------------------------------------------

 

 

 
 
9.  
Voluntary Agreement.  This Agreement is given voluntarily and without any duress
or undue influence on the part of any person, firm, or corporation.



10.  
Compromise.  This Agreement compromises and settles claims that are denied and
contested. Nothing in this Agreement shall be construed to be an admission by
any Party to this Agreement. Each of the Parties denies any liability in
connection with any claim and intends hereby solely to avoid litigation. This
Agreement shall not be used in any way as evidence against any Party, except for
the enforcement of this Agreement.



11.  
Successors and Assigns.  The Parties make this Agreement for the benefit of
themselves and their past, present, and future agents, representatives,
shareholders, principals, attorneys, affiliates, parent corporations,
subsidiaries, officers, directors, employees, predecessors, successors, heirs,
executors, or assigns.



12.  
Waivers.  No failure to exercise and no delay in exercising any right, remedy,
or power under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, remedy, or power provided therein or by law or in equity.



13.  
Severability.  If for any reason any provision of this Agreement is determined
to be invalid or unenforceable, then this Agreement will be deemed amended to
the extent necessary to render the otherwise unenforceable provision, and the
rest of the Agreement, valid and enforceable.  If a Court declines to amend this
Agreement as provided herein, the remaining provisions of this Agreement
nevertheless shall be construed, performed, and enforced as if the invalidated
or unenforceable provision had not been included in the text of the Agreement.



14.  
Authority.  Each Party hereby warrants and represents that it has the authority
to enter into this Agreement and is the sole and lawful owner of all rights,
title, and interest in and to all matters that each such Party released pursuant
to Section 6, and that it has not previously assigned or transferred, or
purported to assign or transfer, any of the released matters, in whole or in
part, to any other person or entity.



15.  
Signatures.  The Parties hereby manifest their assent to the terms of this
Agreement by their signatures below. The undersigned represent that they are
authorized to execute this Agreement on behalf of the Party on whose behalf they
sign. Each of the Parties represents that it has read this Agreement, has had an
opportunity to consult with counsel, and signs this Agreement voluntarily on its
own behalf.



16.  
Entire Agreement.  This Agreement (with all Exhibits attached hereto) contains
the entire agreement between the Parties hereto, and supersedes any prior
agreement, promise, or understanding related hereto.  No representations,
inducements, promises, or agreements, oral or written, between the Parties not
embodied herein, shall be of any force or effect.

 
17.  
Amendment of Agreement.  This Agreement may be amended, modified, or waived only
by a written instrument signed by the Parties hereto.

 
18.  
Headings.  The headings used in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
of this Agreement nor the intent of any provision thereof.

 
19.  
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Executed counterparts may be exchanged by facsimile
transmission or in .pdf format via electronic mail to counsel for the Parties.

 
 
 

 
 

 
- 8 -

--------------------------------------------------------------------------------

 

 
 

 
 
IN WITNESS THEREOF, the Parties affix their signatures hereto:
 
HYATT CORPORATION


 


 
By: /s/   Alex Zoghlin                                                          
Its:        Global Head of Technology
Dated:   November 4, 2015
 
 
SIGNALSHARE INFRASTRUCTURE, INC.
 
 

 
 
By:  /s/  Aaron Dobrinsky                                                    
Its:         Chief Executive Officer
Dated:   November 16, 2015
 


 


 


 


 


 


 

 
- 9 -

--------------------------------------------------------------------------------

 



 
EXHIBIT 1

 
DEFINITIONS
 
 
“Affiliates” means, with respect to a given entity, an entity that is controlled
by or under common control with such entity, where “control” means an entity’s
(a) ownership, directly or indirectly, of equity securities entitling it to
exercise in the aggregate at least fifty percent (50%) of the voting power of
another entity; or (b) possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of or with respect
to another entity, whether through the ownership of securities, by contract, or
otherwise.
 
“Custom Applications” means those custom directories, interfaces or
applications, if any, developed by Service Provider (as defined below) for Hyatt
under the MSA for Hyatt’s, its Affiliates’, or the Hotel’s use with TV Services
or HSIA System and Services.
 
“Data” means all electronic data and/or information submitted to or processed by
Service Provider and all data generated therefrom.
 
“Guest Data” means any and all information (including without limitation, any
Personal Information (as defined below)) regarding any guest, customer or patron
of Hyatt, its Affiliates, or the Hotels provided to, or accessible by, Service
Provider in the course of its performance under the MSA, any HSA, or any Amended
HSA.
 
“Hotel” or “Hotels” means the hotels that are (a) owned and operated by Hyatt
(or its Affiliates) and located in the Territory (as defined below); (b) located
in the Territory (as defined below) and owned by a third-party, but operated or
managed by Hyatt (or its Affiliates); or (c) located in the Territory and
franchised by Hyatt (or its Affiliates).
 
“Hyatt Confidential Information” includes, without limitation: (a) Guest Data;
(b) information concerning both successful and unsuccessful tests, ideas and
technologies conducted or developed by Hyatt or by Service Provider on Hyatt’s
behalf in the course of its performance under the MSA, HSAs, or Amended HSAs;
(c) Use Data (as defined below); (d) information concerning Hyatt’s business or
business plans (including information regarding its vendors and subcontractors
other than Service Provider); (e) information that Hyatt maintains for its
internal business purposes, including, but not limited to, information regarding
Hyatt’s guests, customers, vendors and employees; (f) information disclosed to
Service Provider or its authorized subcontractors in conversations verbally
noted as “Confidential” or in documents marked “Confidential”; (g) any Custom
Applications; and (h) any other information that Service Provider is informed or
reasonably ought to know Hyatt regards as confidential.
 
“Hyatt Materials” means any materials provided by or on behalf of Hyatt for use
by Service Provider in connection with the Services including but not limited to
text, graphical content, URL addresses, images, data or code proprietary to or
licensed from a third-party by Hyatt.
 
“Owner” or “Owners” means the owner or owners of certain real property, along
with the hotel and related improvements contained thereon, with whom Hyatt or
its Affiliates contract to manage, franchise, or otherwise operate a hotel.
 
“Personal Information” means any information relating to an identified or
identifiable natural person.
 
“Service Provider” means Roomlinx, Inc. and SignalShare Infrastructure, Inc.
 
“Territory” means the United States, Canada, and the Caribbean.
 
“Use Data” means all information related to or generated by Hyatt, its
Affiliates, and/or the Hotels or these entities’ guests’ use of TV Services or
HSIA System and Services.
 


 
 
 

 
 
- 10 -

--------------------------------------------------------------------------------

 
